DETAILED ACTION
In response to remarks filed 11/18/2020
Status of Claims
Claims 1-20 are currently pending;
Claims 1 and 10-20 are currently amended;
Claims 2-9 were previously presented;
Claims 4, 10-12, 15-16, 18, and 20 have allowable subject matter;
Claims 1-3, 5-9, 13-14, 17, and 19 are rejected herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5-9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nevoga Service Gmh (DE 202009009718) (referred to hereinafter as ‘Nevoga’) in view Gruber (US 4,112,694).

Furthermore, Examiner takes Official Notice that it is old and well known in the art to use spacers between two layers of steel meshes to provide the necessary concrete covering of the reinforcement covering (see Nevoga page 2). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Nevoga to include a second spacing between the two layers of reinforcement meshes shown in figure 8.  
As to claims 2, Nevoga as modified above discloses wherein at least two arch segments (24, 25, 26; Gruber) of the tensioning arches or tensioning rings (23) are connected together by a releasable connecting element (17) for adapting the arch length or the ring circumference (see Gruber figures 1-5).
As to claim 3, Nevoga as modified above discloses wherein for adapting the arch length or the ring circumference, at least two arch segments (24, 25, 26) of the tensioning arches or tensioning rings (23) comprise overlapping regions which are releasably connected together by a cable clamp (17; Gruber figure 1-5).
As to claim 5, Nevoga as modified above discloses wherein for adapting the arch length or the ring circumference, at least two arch segments (24, 25, 26) of the tensioning arches or tensioning rings are connected together by a length-adjustable intermediate piece or connecting element (17) (Gruber figures 1-5).
As to claim 6, Nevoga as modified above discloses wherein the arch segments (23, 24, 25) of the tensioning arches or tensioning rings (23) are realized as reinforced steel rods with a round, oval or rectangular cross section which comprise a diameter (Nevoga figure 8; Gruber figure 1-5). Nevoga discloses the invention substantially as claimed. However, Nevoga is silent 
As to claim 7, Nevoga discloses wherein the tensioning support bodies (1) are distributed approximately uniformly over the tensioning arches or tensioning rings (23), which are composed of the arch segments (23, 24, 25), and are arranged thereon (figure 7).
As to claim 8, Nevoga discloses wherein the tensioning support bodies (1) are realized in an approximately M-shaped manner (figure 1), wherein the connecting region (7) is arranged in the centrally arranged, approximately V-shaped recess between the support arms of the tensioning support bodies for receiving the tensioning arch or tensioning ring (23) (figures 1-8).
As to claim 9, Nevoga discloses wherein the tensioning support bodies (1) comprise a connecting region (7) for receiving the tensioning arch or tensioning ring (23) in the form of a fastener to the tensioning arch, from which branches the at least one support arm of the tensioning support body (figure 1).
As to claim 13, Nevoga discloses wherein the first spacers (3, 10) are coated on their rear contact surface with a protective damage- preventing support (19) (figures 7-8).
With regards to claim 14, Nevoga as modified discloses a method for installing the self-supporting reinforcement system as claimed in claim 1 (figure 7), wherein tensioning arches or tensioning rings (23) produced from the arch segments (Gruber 23, 24, 25) are preformed and mounted such that, in their position and basic form in a tunnel cross section (Gruber col. 2, lines 38-63), the tensioning arches or tensioning rings form a support for a defined installation position of the outer layer of the reinforcement steel meshes (Nevoga figure 7-8), said tensioning arches or tensioning rings, are placed or held and aligned in the tunnel cross section, . 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nevoga Service Gmh (AT12222) (referred to hereinafter as ‘Nevoga’) and Ozeki et al. (JP 200288789).
As to claim 17, Nevoga is silent about wherein the tensioning arches are set up as support on a precast concrete floor of the tunnel construction or in holes which are arranged in said precast concreted floor. Ozeki discloses a similar tensioning arch including wherein the tensioning arches are set up as support on a precast concrete floor (13) of the tunnel construction or in holes which are arranged in said precast concreted floor (figures 1-7). It would have been obvious to one of ordinary skill in the art to modify the method of Nevoga to include a precast concrete floor as taught by Ozeki, since it would provide a base for the arch.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nevoga Service Gmh (AT12222) (referred to hereinafter as ‘Nevoga’) and Kloenne 
As to claim 19, Nevoga is silent about wherein the tensioning arches or tensioning rings are installed in parallel in pairs and are connected fixedly by cross-connectors. Kloenne discloses a similar tunneling arch (figure 1) wherein the tensioning arches are installed in parallel in pairs and are connected fixedly by cross connectors (28; figure 19). It would have been obvious one of ordinary skill in the art to modify the method of Nevoga to include cross connector to connect parallel arches as taught by Kloenne, since it would provide reinforcement and connection between the plurality of arches as the tunneling continues. 
	Allowable Subject Matter
Claims 4, 10-12, 15-16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARIB A OQUENDO/Primary Examiner, Art Unit 3678